RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Care Capital Properties (CARCAP 5.125% August 15, 2026 144A) 3. Underwriter from whom purchased: Wells Fargo Advisors LLC 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $17,960,000 6. Aggregate principal amount of offering: $500,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 07/07/2016 10. Date offering commenced: 07/07/2016 11. Commission, spread or profit: 1.00% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: August 29, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Valvoline Inc (ASH 5.50% July 15, 2024 144A), Cusip 920479AA) 3. Underwriter from whom purchased: Citigroup Global Markets Inc 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $9,345,000 6. Aggregate principal amount of offering: $375,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 07/13/2016 10. Date offering commenced: 07/13/2016 11. Commission, spread or profit: 1.25% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: August 29, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: NRG Energy Inc (NRG 6.625% January 15, 2027 144A), Cusip 629377CB6 3. Underwriter from whom purchased: Morgan Stanley and Company LLC 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $64,084,000 6. Aggregate principal amount of offering: $1,250,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 07/19/2016 10. Date offering commenced: 07/19/2016 11. Commission, spread or profit: 1.25% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: August 29, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: INEOS Group Holdings SA (INEGRP 5.625% August 1, 2024 144A), Cusip 44986UAD1 3. Underwriter from whom purchased: BofA Merrill Lynch 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $37,073,000 6. Aggregate principal amount of offering: $500,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 07/26/2016 10. Date offering commenced: 07/26/2016 11. Commission, spread or profit: 0.38% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: August 29, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: SBA Communications Corporation (SBAC 4.875% September 1, 2024 144A), Cusip 78388JAU0 3. Underwriter from whom purchased: Deutsche Bank Securities 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $38,530,653 6. Aggregate principal amount of offering: $1,090,958,000 7. Purchase price (net of fees and expenses): $99.178 8. Offering price at close of first day on which any sales were made: $99.178 9. Date of Purchase: 08/01/2016 10. Date offering commenced: 08/01/2016 11. Commission, spread or profit: 1.00% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: September 28, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: SPX Flow Inc. (FLOW 5.625% August 15, 2024 144A), Cusip 78469XAD9 3. Underwriter from whom purchased: BofA Merrill Lynch 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $12,545,000 6. Aggregate principal amount of offering: $300,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 08/04/2016 10. Date offering commenced: 08/04/2016 11. Commission, spread or profit: 1.50% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: September 28, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: SPX Flow Inc. (FLOW 5.875% August 15, 2026 144A), Cusip 78469XAE7 3. Underwriter from whom purchased: BofA Merrill Lynch 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $16,730,000 6. Aggregate principal amount of offering: $300,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 08/04/2016 10. Date offering commenced: 08/04/2016 11. Commission, spread or profit: 1.50% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: September 28, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Adient Global Holdings LTD (ADGLHO 4.875% August 15, 2026 144A), Cusip 00687YAA3 3. Underwriter from whom purchased: Citigroup Global Markets Inc. 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $25,100,000 6. Aggregate principal amount of offering: $2,000,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 08/05/2016 10. Date offering commenced: 08/05/2016 11. Commission, spread or profit: 1.50% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: September 28, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Hilton Escrow Issuer LLC and Hilton Escrow Issuer Corp. (HLTN 4.25% September 1, 2024 144A), Cusip 432836AA2 3. Underwriter from whom purchased: BofA Merrill Lynch 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $38,450,000 6. Aggregate principal amount of offering: $1,000,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 08/08/2016 10. Date offering commenced: 08/08/2016 11. Commission, spread or profit: 1.75% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: September 28, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: MGM Growth Properties Operating Partnership LP and MGP Finance, Cusip 55303XAA3 3. Underwriter from whom purchased: BofA Merrill Lynch 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $17,625,000 6. Aggregate principal amount of offering: $500,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 08/09/2016 10. Date offering commenced: 08/09/2016 11. Commission, spread or profit: 1.38% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; X Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR X (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: September 28, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Sinclair Television Group Inc. (SBGI 5.125% February 15, 2027 144A), Cusip 829259AW0 3. Underwriter from whom purchased: Wells Fargo Advisors LLC 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $26,792,000 6. Aggregate principal amount of offering: $400,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 08/15/2016 10. Date offering commenced: 08/15/2016 11. Commission, spread or profit: 1.38% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: September 28, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Boise Cascade Company (BCC 5.625% September 1, 2024 144A), Cusip 09739DAC4 3. Underwriter from whom purchased: Wells Fargo Advisors LLC 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $17,865,000 6. Aggregate principal amount of offering: $350,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 08/15/2016 10. Date offering commenced: 08/15/2016 11. Commission, spread or profit: 1.38% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: September 28, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Parsley Energy LLC and Parsley Finance Corp. (PARSLY 6.25% June 1, 2024 144A), Cusip 701885AB1 3. Underwriter from whom purchased: Credit Suisse Securities (USA) 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $1,734,000 6. Aggregate principal amount of offering: $204,000,000 7. Purchase price (net of fees and expenses): $102.00 8. Offering price at close of first day on which any sales were made: $102.00 9. Date of Purchase: 08/16/2016 10. Date offering commenced: 08/16/2016 11. Commission, spread or profit: 2.00% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: September 28, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Novelis Corporation (HNDLIN 6.25% August 15, 2024 144A), Cusip 670001AA4 3. Underwriter from whom purchased: Morgan Stanley and Company LLC 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $31,550,000 6. Aggregate principal amount of offering: $1,150,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 08/15/2016 10. Date offering commenced: 08/15/2016 11. Commission, spread or profit: 1.50% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: October 28, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Targa Resources Partners (NGLS 5.125% February 1, 2025 144A), Cusip 87612BAZ5 3. Underwriter from whom purchased: Wells Fargo Advisors LLC 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $42,590,000 6. Aggregate principal amount of offering: $500,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 09/22/2016 10. Date offering commenced: 09/22/2016 11. Commission, spread or profit: 0.75% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: October 25, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Antero Midstream Partners LP/Antero Midstream Finance Corp (ANTMID 5.375% September 15, 2024 144A), Cusip 03690AAA4 3. Underwriter from whom purchased: Citigroup Global Markets Inc. 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $16,000,000 6. Aggregate principal amount of offering: $650,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 09/08/2016 10. Date offering commenced: 09/08/2016 11. Commission, spread or profit: 1.38% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: October 25, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Sabine Pass Liquefaction (CQP 5.00% March 15, 2027 144A), Cusip 785592AR7 3. Underwriter from whom purchased: BofA Merrill Lynch 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $25,215,000 6. Aggregate principal amount of offering: $1,500,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 09/19/2016 10. Date offering commenced: 09/19/2016 11. Commission, spread or profit: % 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: October 25, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Novelis Corporation (HNDLIN 5.875% September 30, 2026 144A), Cusip 670001AC0 3. Underwriter from whom purchased: Morgan Stanley 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $50,370,000 6. Aggregate principal amount of offering: $1,500,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 09/07/2016 10. Date offering commenced: 09/07/2016 11. Commission, spread or profit: 1.50% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: October 25, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Hertz Corp (HTZ 5.50% October 15, 2024), Cusip 428040CS6 3. Underwriter from whom purchased: Barclays Capital 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $25,260,000 6. Aggregate principal amount of offering: $800,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 09/08/2016 10. Date offering commenced: 09/08/2016 11. Commission, spread or profit: 1.25% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: October 25, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: CBS Radio Inc. (CBS 7.25% November 1, 2024 144A), Cusip 124847AC8 3. Underwriter from whom purchased: Deutsche Bank Securities 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $9,503,048 6. Aggregate principal amount of offering: $400,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 10/07/2016 10. Date offering commenced: 10/07/2016 11. Commission, spread or profit: 1.50% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: November 29, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Cooper-Standard Automotive Inc. (CPS 5.625% November 15, 2026 144A), Cusip 216762AF1 3. Underwriter from whom purchased: BofA Merrill Lynch 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $36,334,000 6. Aggregate principal amount of offering: $400,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 10/27/2016 10. Date offering commenced: 10/27/2016 11. Commission, spread or profit: 1.50% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: November 29, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Dynegy Inc. (DYN 8.00% January 15, 2025 144A), Cusip 26817RAS7 3. Underwriter from whom purchased: Morgan Stanley and Company 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $33,995,000 6. Aggregate principal amount of offering: $750,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 10/05/2016 10. Date offering commenced: 10/05/2016 11. Commission, spread or profit: 1.25% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: November 29, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Live Nation Entertainment, Inc. (LYV 4.875% November 1, 2024 144A), Cusip 538034AK5 3. Underwriter from whom purchased: BofA Merrill Lynch 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $12,900,000 6. Aggregate principal amount of offering: $575,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 10/26/2016 10. Date offering commenced: 10/26/2016 11. Commission, spread or profit: 1.00% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: November 29, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: United Rentals North America (URI 5.5% May 15, 2027), Cusip 911365BF0 3. Underwriter from whom purchased: Morgan Stanley and Company LLC 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $40,770,000 6. Aggregate principal amount of offering: $750,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 10/24/2016 10. Date offering commenced: 10/24/2016 11. Commission, spread or profit: 1.25% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; X Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR X (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: November 29, 2016 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: EP Energy LLC and Everest Acquisition Finance Inc. (EPENEG 8.00% November 29, 2024 144A), Cusip 268787AE8 3. Underwriter from whom purchased: Goldman Sachs and Company New York 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $30,086,000 6. Aggregate principal amount of offering: $500,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 11/17/2016 10. Date offering commenced: 11/17/2016 11. Commission, spread or profit: 1.50% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: January 6, 2017 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Hilton Grand Vacations Borrower LLC/Inc. (HGVLLC 6.125% December 1, 2024 144A), Cusip 43283QAA8 3. Underwriter from whom purchased: Goldman Sachs and Company New York 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $17,907,000 6. Aggregate principal amount of offering: $300,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 11/18/2016 10. Date offering commenced: 11/18/2016 11. Commission, spread or profit: 1.75% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: January 6, 2017 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Amerigas Part/Fin Corp. (APU 5.5% May 20, 2025), Cusip 030981AK0 3. Underwriter from whom purchased: Wells Fargo Advisors 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $42,012,000 6. Aggregate principal amount of offering: $700,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 12/13/2016 10. Date offering commenced: 12/13/2016 11. Commission, spread or profit: 1.25% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; X Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR X (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: January 12, 2017 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Cheniere Corp. (CHCOCH 5.875% March 31, 2025 144A), Cusip 16412XAB1 3. Underwriter from whom purchased: Goldman Sachs and Co. 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $34,145,000 6. Aggregate principal amount of offering: $1,500,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 12/5/2016 10. Date offering commenced: 12/5/2016 11. Commission, spread or profit: 0.75% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: January 12, 2017 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Chesapeake Energy Corp. (CHK 8.00% January 15, 2025 144A), Cusip 165167CT2 3. Underwriter from whom purchased: Deutsche Bank 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $56,948,672 6. Aggregate principal amount of offering: $985,220,000 7. Purchase price (net of fees and expenses): $98.522 8. Offering price at close of first day on which any sales were made: $98.522 9. Date of Purchase: 12/6/2016 10. Date offering commenced: 12/6/2016 11. Commission, spread or profit: 1.00% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: January 12, 2017 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Communications Sales (CSAL 7.125% December 15, 2024 144A), Cusip 20341WAE5 3. Underwriter from whom purchased: Citigroup Global Markets 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $20,073,000 6. Aggregate principal amount of offering: $400,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 12/12/2016 10. Date offering commenced: 12/12/2016 11. Commission, spread or profit: 1.25% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: January 12, 2017 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: RSP Periman Inc (RSPP 5.25% January 15, 2025 144A), Cusip 74978QAD7 3. Underwriter from whom purchased: Barclays Capital Inc. 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $24,312,000 6. Aggregate principal amount of offering: $450,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 12/12/2016 10. Date offering commenced: 12/12/2016 11. Commission, spread or profit: 1.00% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: January 12, 2017 RULE 10F-3 REPORT FORM FOR JPMIM Integrity High Income Record of Securities Purchased Rule 10f-3 Procedures 1. Name of Portfolio: Integrity High Income Fund 2. Name of Issuer: Scotts Miracle-Gro (SMG 5.25% December 15, 2026 144A), Cusip 810186AN6 3. Underwriter from whom purchased: BofA Merrill Lynch 4. “Affiliated Underwriter” managing or participating in underwriting syndicate: JPMorgan Securities LLC 5. Aggregate principal amount of purchase by all investment companies and other discretionary accounts advised by the Adviser: $24,437,000 6. Aggregate principal amount of offering: $250,000,000 7. Purchase price (net of fees and expenses): $100.00 8. Offering price at close of first day on which any sales were made: $100.00 9. Date of Purchase: 12/12/2016 10. Date offering commenced: 12/12/2016 11. Commission, spread or profit: 1.25% 12. Have the following conditions been satisfied? Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; Eligible municipal securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting? X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors have been in continuous operation for not less than three years? X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies and other discretionary accounts advised by the Adviser did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Portfolio (or, in the case of a Multi-Adviser Portfolio, a Sleeve thereof) was a direct or indirect participant in or beneficiary of the sale; OR X (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to the appropriate officers of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trustees? X I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Regulatory Reporting Manager Date: January 12, 2017
